Citation Nr: 1032037	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-39 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to June 23, 2003, for the 
grant of a total disability rating for compensation on the basis 
of individual unemployability.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).

A November 2008 Board decision denied an earlier effective date 
for the grant of a total disability rating for compensation on 
the basis of individual unemployability (TDIU).  The Veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  Consequent to an April 2010 Order 
granting an April 2010 Joint Motion for Remand (Joint Motion), 
the Veteran's appeal has been remanded to the Board.

A letter was sent to the Veteran and his attorney on May 12, 
2010, in which he was given 90 days from the date of the letter 
to submit additional argument or evidence in support of his 
appeal prior to the Board's readjudication.  A letter was 
received from the Veteran's attorney in July 2010.

The appeal is remanded to the VARO.  VA will notify the appellant 
if further action is required.


REMAND

In its November 2008 decision, the Board concluded that the duty 
to assist did not include a requirement to obtain an opinion with 
respect to TDIU, when TDIU had already been awarded, as the 
opinion would only speculate as to the Veteran's employability as 
of the assigned effective date.  The April 2010 Joint Motion 
disagreed, noting that in Moore v. Nicholson, 21 Vet. App. 211, 
218 (2007), the Court clarified its previous opinion in Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994), and conclude that the 
Board had a duty to request a medical opinion to discuss what 
effect the Veteran's service-connected disabilities had on his 
work.  The Joint Motion then indicated that on remand, the Board 
should address whether the medical evidence of record, to include 
the April 1998, November 1998, and November 2003 VA examinations 
adequately addressed the impact of the Veteran's service-
connected disorders on his ability to secure and follow a 
substantially gainful occupation.  The Veteran's service-
connected disorders include postoperative residuals of abdominal 
laparoscopy (rated as 30 percent disabling); chest injury with 
asthma (30 percent); thoracotomy scar (10 percent); low back 
strain (20 percent); postoperative tracheotomy scar (10 percent); 
residuals of a right clavicle injury (10 percent); residuals of 
multiple fractured ribs, right side (noncompensable); 
cholecystectomy (noncompensable); and postoperative scars related 
to the abdominal laparoscopy (noncompensable)

Neither the April 1998 VA examiner nor the November 1998 VA 
examiner offered an opinion as to the Veteran's employability in 
light of his service-connected disorders.  At the November 2003 
VA examination, the Veteran reported that he stopped working on 
the farm in 1996 secondary to his breathing problems, hiatal 
hernia, back pain, and leg pain.  The VA examiner found that 
because of the service-connected disabilities, he would be 
restricted from heavy lifting, pushing, pulling, driving heavy 
equipment, prolonged standing or walking, or employment where 
pollutants might aggravate his breathing difficulties.  Although 
the Veteran had completed a year of college, the examiner further 
noted, it was instructional in auto body repair and painting, 
which the Veteran's asthma would prohibit.  Therefore, the 
examiner concluded, the Veteran would not be employable due to 
his very limited skills, but annotated the typed record to 
reflect that sedentary employment might be possible or feasible 
with nonskilled employment. 

Partially on the basis of this opinion, TDIU was granted.  
However, this opinion does not address whether the Veteran's 
disabilities only precluded him from employment at the time of 
examination, or had prevented him from gainful employment at a 
point in time prior to June 2003, to include back to 1996 when 
the Veteran reported he ceased working on his farm.  After review 
of the record, the Board finds that remand is required so that a 
VA opinion to that extent may be obtained.  A medical 
professional must make this determination after reviewing the 
progression of severity of each of the seven service-connected 
disorders, to determine the point at which those disorders' 
collective severity prevented the Veteran from being able to 
secure and follow a substantially gainful occupation.  Indeed, 
the Board is prohibited from making such conclusions.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board 
is prohibited from making conclusions based on its own medical 
judgment).

Accordingly, the case is remanded for the following actions:

1.  Forward the Veteran's claims file to a VA 
examiner of the appropriate expertise in the 
areas of the Veteran's service-connected 
disorders. The Veteran's service-connected 
disorders include postoperative residuals of 
abdominal laparoscopy (rated as 30 percent 
disabling); chest injury with asthma (30 
percent); thoracotomy scar (10 percent); low 
back strain (20 percent); postoperative 
tracheotomy scar (10 percent); residuals of a 
right clavicle injury (10 percent); residuals 
of multiple fractured ribs, right side 
(noncompensable); cholecystectomy 
(noncompensable); and postoperative scars 
related to the abdominal laparoscopy 
(noncompensable).  Request that he or she 
review the claims file in its entirety, to 
include the 1998 and 2003 VA examinations and 
the VA and private outpatient treatment 
records dated prior to June 2003.  After this 
review, the examiner should opine as to the 
date, being as specific as possible, on which 
the Veteran's service-connected disabilities 
became so severe that they prevented him from 
securing and following a substantially 
gainful occupation.  The Veteran's employment 
history in the farming industry as well as 
his post-secondary education in the field of 
auto body repair and painting must be 
considered in determining whether the Veteran 
would have been employable despite the 
severity of his service-connected 
disabilities.  When offering this opinion, 
the examiner should consider only the 
service-connected disabilities and should not 
consider the effects of any non service-
connected disability to the Veteran's ability 
to work.  The opinion also should be provided 
without regard to the Veteran's age.  A 
complete rationale for any opinion expressed 
must be provided, and should reference the 
claims file document(s) on which the opinion 
is based.

2.  When the above development has been 
completed, readjudicate the issue of 
entitlement to an effective date prior to 
June 23, 2003, for the grant of TDIU.  If any 
benefit sought on appeal remains denied, 
provide an additional supplemental statement 
of the case to the Veteran and his attorney.  
After the Veteran and his attorney have had 
an adequate opportunity to respond, return 
the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



